Exhibit 10.1

CONSTANT CONTACT, INC.

AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

 

1. Purpose.

The purpose of this Amended and Restated 2011 Stock Incentive Plan (the “Plan”)
of Constant Contact, Inc., a Delaware corporation (the “Company”), is to advance
the interests of the Company’s stockholders by enhancing the Company’s ability
to attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2. Eligibility.

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as such terms are defined and interpreted for
purposes of Form S-8 under the Securities Act of 1933, as amended (the
“Securities Act”), or any successor form) are eligible to be granted Awards
under the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” “Award” means Options (as defined in Section 5), SARs (as defined
in Section 7), Restricted Stock (as defined in Section 8), Restricted Stock
Units (as defined in Section 8), Other Stock-Based Awards (as defined in
Section 9), and Cash-Based Awards (as defined in Section 9).

 

3. Administration and Delegation.

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to employees or officers of the Company or any of
its present or future subsidiary corporations and to exercise such other powers
under the Plan as the Board may determine; provided that the Board shall fix the
terms of such Awards to be granted by such officers (including the exercise
price of such Awards, which may include a formula by which the exercise price
will be determined) and the maximum number of shares subject to such Awards that
the officers may grant; and provided further, however, that no officer shall be
authorized to grant such Awards to any “executive officer” of the Company (as
defined by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by Rule 16a-1
under the Exchange Act). The Board may not delegate authority under this
Section 3(c) to grant Restricted Stock, unless Delaware law then permits such
delegation.

(d) Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors may be granted and administered only by a Committee, all of the
members of which are independent directors as defined by Section 5605(a)(2) of
the NASDAQ Marketplace Rules.



--------------------------------------------------------------------------------

4. Shares Subject to the Plan

(a) Number of Shares.

(1) Subject to adjustment as provided in Section 11(a), a total of 6,300,000
shares of Common Stock have been authorized for Awards granted under the Plan
(of which 3,167,381 remain available as of April 1, 2014, reduced, for grants
under the Plan after April 1, 2014, by one (1) share for every one (1) share
that was subject to an Option or Stock Appreciation Right and 1.8 shares for
every one (1) share that was subject to another type of Award). Any or all of
Awards may be in the form of Incentive Stock Options. Any shares of Common Stock
that are subject to Options or Stock Appreciation Rights shall be counted
against this limit as one (1) share for every one (1) share granted, and any
shares of Common Stock that are subject to Awards other than Options or Stock
Appreciation Rights shall be counted against this limit as 1.8 shares for every
one (1) share granted. After the effective date of the Plan, no awards may be
granted under the Company’s 2007 Stock Incentive Plan (the “2007 Plan”) or the
Company’s 1999 Stock Option/Stock Issuance Plan, as amended (together with the
2007 Plan, the “Predecessor Plans”). Any shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

(2) If (i) any shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), or (ii) after April 1, 2014 any
shares subject to an award under any Predecessor Plan are forfeited, an award
under any Predecessor Plan expires or is settled for cash (in whole or in part),
then in each such case the shares subject to such Award or award under any
Predecessor Plan shall, to the extent of such forfeiture, expiration or cash
settlement, be added to the shares available for Awards under the Plan, in
accordance with Section 4(a)(3) below. In the event that withholding tax
liabilities arising from an Award other than an Option or Stock Appreciation
Right or, after April 1, 2014, an award other than an option or stock
appreciation right under any Predecessor Plan are satisfied by the tendering of
shares (either actually, by attestation or by net exercise) or by the
withholding of shares by the Company, the shares so tendered or withheld shall
be added to the shares available for Awards under the Plan in accordance with
Section 4(a)(3) below. Notwithstanding anything to the contrary contained
herein, the following shares shall not be added to the shares authorized for
grant under paragraph (a)(1) of this Section: (i) shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option or, after April 1, 2014, an option under any Predecessor Plan,
(ii) shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to Options or Stock Appreciation
Rights or, after April 1, 2014, options or stock appreciation rights under any
Predecessor Plan, (iii) shares subject to a Stock Appreciation Right or, after
April 1, 2014, a stock appreciation right under any Predecessor Plan that are
not issued in connection with its stock settlement on exercise thereof, and
(iv) shares reacquired by the Company on the open market or otherwise using cash
proceeds from the exercise of Options or, after April 1, 2014, options under any
Predecessor Plan.

(3) Any shares that again become available for Awards under the Plan pursuant to
this Section shall be added (i) as one (1) share for every one (1) share subject
to Options or Stock Appreciation Rights granted under the Plan or any award
granted under any Predecessor Plan, (ii) as 1.8 shares for every one (1) share
subject to Awards other than Options or Stock Appreciation Rights granted under
the Plan after April 1, 2014, and (iii) as two (2) shares for every one
(1) share subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan on or before April 1, 2014.

(4) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or the limit in Section 4(b), except as may be required
by reason of Section 422 and

 

-2-



--------------------------------------------------------------------------------

related provisions of the Code. For purposes of the Plan, “Substitute Awards”
shall mean Awards granted or shares issued by the Company in assumption of, or
in substitution or exchange for, awards previously granted, or the right or
obligation to make future awards, in each case by a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines.

(b) Section 162(m) Per-Participant Limit. Subject to adjustment under
Section 11, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any Participant under the Plan shall be 750,000 per
fiscal year. The limitation in this section shall be multiplied by two (2) with
respect to awards granted to a Participant during the first calendar year in
which the Participant commences employment with the Company and its
Subsidiaries. The per-Participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

 

5. Stock Options.

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Constant Contact, Inc., any
of Constant Contact, Inc.’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable Option agreement. The exercise
price shall be not less than 100% of the fair market value (“Fair Market Value”)
on the date the Option is granted (which shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
Nasdaq Global Market, the Nasdaq Capital Market or the Nasdaq Global Select
Market (or the exchange or market with the greatest volume of trading in the
Common Stock), as reported in The Wall Street Journal or such other source as
the Board deems reliable, on the date of grant or as of such other date as
satisfies applicable tax requirements); provided that if the Board approves the
grant of an Option with an exercise price to be determined on a future date, the
exercise price shall be not less than 100% of the Fair Market Value on such
future date. If the Common Stock is not publicly traded, the Board will
determine the Fair Market Value for purposes of the Plan using any measure of
value it determines to be appropriate (including, as it considers appropriate,
relying on appraisals) in a manner consistent with the valuation principles
under Code Section 409A, except as the Board may expressly determine otherwise.
For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day. The Board can substitute a particular time of day or
other measure of “closing sale price” or “bid and asked prices” if appropriate
because of exchange or market procedures or can, in its sole discretion, use
weighted averages either on a daily basis or such longer period as complies with
Code Section 409A.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Option agreement; provided, however, that no Option will be granted with a term
in excess of seven years.

 

-3-



--------------------------------------------------------------------------------

(e) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be in electronic form) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable Option agreement or
approved by the Board, in its sole discretion, by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

(3) to the extent provided for in the applicable Option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

(4) to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would receive the number of shares of Common Stock underlying the portion of the
Option being exercised reduced by the number of shares of Common Stock equal to
the aggregate exercise price of the portion of the Option being exercised
divided by the Fair Market Value on the date of exercise;

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.

(h) No Dividend Equivalents. No Option shall provide for the payment or accrual
of Dividend Equivalents (as defined herein).

(i) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not, with respect to any outstanding Option
granted under the Plan (except as provided for under Section 11): (1) amend any
Option to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option, (2) cancel any
Option and grant in substitution therefor new Awards under the Plan (other than
Awards granted pursuant to Section 4(a)(4)) covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled option,
(3) cancel for cash or another Award any Options that have exercise prices per
share above the then-current Fair Market Value, or (4) take any other action
that constitutes a “repricing” within the meaning of the rules of the NASDAQ
Stock Market (“NASDAQ”).

 

-4-



--------------------------------------------------------------------------------

6. Director Awards.

(a) Initial Grant. Subject to Section 3(d) of the Plan and the other limits set
forth in the Plan, the Board shall have discretion to grant Options, SARs,
Restricted Stock, Restricted Stock Units and/or Other Stock-Based Awards, in
each case on such terms and conditions as the Board shall determine, to any
individual upon such individual’s commencement of service on the Board, provided
that such individual is not then an employee of the Company or any subsidiary of
the Company.

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company and subject to the limits set forth elsewhere in the Plan, each member
of the Board who is both serving as a director of the Company immediately prior
to and immediately following such annual meeting and who is not then an employee
of the Company or any of its subsidiaries, shall automatically be granted an
Award of Restricted Stock Units with a value (determined as of each date of
grant and valued in a manner determined by the Board) of $120,000; provided,
however, that a director shall not be eligible to receive an Award under this
Section 6(b) until such director has served on the Board for at least six
months. Awards granted to any individual under this Section 6(b) shall vest as
to 100% of the shares subject to such Award on the first anniversary of the date
of grant, provided that such individual is serving on the Board on such date,
and shall contain such other terms and conditions as the Board shall determine.

(c) Board Discretion. The Board specifically retains the authority to decrease
from time to time the number of shares subject to (or the value of) Awards
granted under this Section 6 and to grant Options, SARs, Restricted Stock,
Restricted Stock Units and/or Other Stock-Based Awards in addition to or in lieu
of some or all of the Awards provided for in this Section 6, provided that the
total grants to each individual non-employee director in each calendar year
under this Section 6 shall not exceed an annual value of $500,000 (determined as
of each date of grant and valued in a manner determined by the Board).

 

7. Stock Appreciation Rights.

(a) General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 7(b). The date as of which such appreciation is
determined shall be the exercise date.

(b) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR effective as of a future
date, the measurement price shall be not less than 100% of the Fair Market Value
on such future date.

(c) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of seven years.

(d) Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be in electronic form) approved by the
Company, together with any other documents required by the Board.

(e) Dividend Equivalents. No SAR shall provide for the payment or accrual of
Dividend Equivalents.

(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not, with respect to any outstanding SAR granted
under the Plan (except as provided for under Section 11): (1) amend any SAR to
provide a measurement price per share that is lower than the then-current
measurement price per share of such outstanding SAR, (2) cancel any SAR and
grant in substitution therefor new Awards under the Plan (other than Awards
granted pursuant to Section 4(a)(4)) covering the same or a different number

 

-5-



--------------------------------------------------------------------------------

of shares of Common Stock and having an exercise or measurement price per share
lower than the then-current measurement price per share of the cancelled SAR,
(3) cancel for cash or another Award any SARs that have measurement prices per
share above the then-current Fair Market Value, or (4) take any other action
that constitutes a “repricing” within the meaning of the rules of NASDAQ.

 

8. Restricted Stock; Restricted Stock Units.

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

(b) Terms and Conditions for All Restricted Stock Awards. Subject to the limits
set forth in the Plan, the Board shall determine the terms and conditions of a
Restricted Stock Award, including the conditions for vesting and repurchase (or
forfeiture) and the issue price, if any.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Restricted Stock will accrue ordinary cash dividends, unless the
Board determines otherwise and applicable law permits such nonaccrual.
Participants holding shares of Restricted Stock will only be entitled to such
cash dividends if specifically provided in the Restricted Stock agreement, will
only receive the dividends if and when the Restricted Stock vests, and will then
receive dividends only prospectively unless the Board or the Restricted Stock
agreement provides for the payment of prior dividends upon or after vesting. Any
dividend payment will be made no later than the latest of the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock, the 15th day of the third month following the date the dividends are paid
to stockholders of that class of stock, or the 15th day of the third month
following the date on which the Restricted Stock to which the dividends pertain
vests. Unless otherwise provided in the Restricted Stock agreement, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Notwithstanding the provisions of this Section,
cash dividends, stock and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award that vests
based on achievement of performance goals shall either (i) not be paid or
credited or (ii) be accumulated, shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
cash, stock or other property has been distributed and shall be paid at the time
such restrictions and risk of forfeiture lapse.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

(d) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of

 

-6-



--------------------------------------------------------------------------------

Common Stock, unless the Board provides in the applicable Award agreement that
the Restricted Stock Unit will be settled in cash (either automatically or at
the Board’s discretion on payment). The Board may, in its discretion, provide
that settlement of Restricted Stock Units shall be deferred, on a mandatory
basis or at the election of the Participant in a manner that complies with
Section 409A of the Code.

(2) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.

(3) Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be settled in cash and/or
shares of Common Stock and will be subject to the same restrictions on transfer
and forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement. Any Dividend Equivalent payments will be made
no later than the latest of the end of the calendar year in which the dividends
are paid to stockholders of the class of stock underlying the Restricted Stock
Units, the 15th day of the third month following the date the dividends are paid
to stockholders of that class of stock, or the 15th day of the third month
following the date on which the Restricted Stock Unit to which the dividends
pertain vests, absent a further deferral that complies with Section 409A of the
Code. Notwithstanding the provisions of this Section, cash dividends, stock and
any other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Unit Award that vests based on achievement of
performance goals shall either (i) not be paid or credited or (ii) be
accumulated, shall be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock Unit with respect to which such cash, stock or
other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.

 

9. Other Stock-Based and Cash-Based Awards.

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine. The Company may also grant Performance Awards or other Awards
denominated in cash rather than shares of Common Stock (“Cash-Based Awards”).

(b) Terms and Conditions. Subject to the provisions of the Plan the Board shall
determine the terms and conditions of each Other Stock-Based Award or Cash-Based
Award, including any conditions for vesting and repurchase (or forfeiture) and
purchase price applicable thereto.

 

10. Performance Awards.

(a) Grants. Restricted Stock Awards and Other Stock-Based or Cash-Based Awards
under the Plan may be made subject to the achievement of performance goals
pursuant to this Section 10 (“Performance Awards”), subject to the limit in
Section 4(b) on shares covered by such grants. Performance Awards can also be
granted in amounts of up to $2,000,000 per calendar year per individual as
Cash-Based Awards.

(b) Committee. Grants of Performance Awards to any Covered Employee (as defined
below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a

 

-7-



--------------------------------------------------------------------------------

Committee shall be treated as referring to such Committee (or subcommittee).
“Covered Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code.

(c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: net income, earnings before or after discontinued
operations, interest, taxes, depreciation, amortization and/or stock based
compensation expense, operating profit before or after discontinued operations
and/or taxes, sales, revenue, product and service billings, deferred revenue,
sales or revenue growth, average monthly or quarterly revenue growth, earnings
growth, product and service billings growth, customer growth, deferred revenue
growth, cost related to product and service billings, cash flow, operating cash
flow, free cash flow or cash position, gross margins, cost related to product
and service billings as a percentage of product and service billings, value
based financial metrics, stock price, market share, return on sales, assets,
equity or investment, improvement of financial ratings, achievement of balance
sheet or income statement objectives or total stockholder return. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. The Committee may specify that such performance measures shall be
adjusted to exclude any one or more of (i) extraordinary items, (ii) gains or
losses on the dispositions of discontinued operations, (iii) the cumulative
effects of changes in accounting principles, (iv) non-cash compensation
expenses, (v) the write-down of any asset, and (vi) charges for restructuring
and rationalization programs. Such performance measures: (x) may vary by
Participant and may be different for different Awards; (y) may be particular to
a Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Committee; and (z) along with any such exclusions, shall be set
by the Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m). Awards that are not intended to
qualify as Performance-Based Compensation may be based on these or such other
performance measures as the Board may determine.

(d) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

(e) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.

 

11. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the share counting rules and sublimits set forth in Sections 4(a) and 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award
and (vi) the share- and per-share-related provisions and the purchase price, if
any, of each outstanding Other Stock- Based Award, shall be equitably adjusted
by the Company (or substitute Awards may be made, if applicable) in the manner
determined by the Board. Without limiting the generality of the foregoing, in
the event the Company effects a split of the Common Stock by means of a stock
dividend and

 

-8-



--------------------------------------------------------------------------------

the exercise price of and the number of shares subject to an outstanding Option
are adjusted as of the date of the distribution of the dividend (rather than as
of the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company, provided that no event
under clauses (a) or (b) of this definition will be treated as a Reorganization
Event for purposes of Section 11(b)(2)(A)(ii) or (iii) or the proviso in
Section 11(b)(3) unless it is also a “change in control event” as defined under
Treasury Regulation Section 1.409A-3(i)(5)(i) (so that, for example, a
reincorporation in another state that is not connected to a substantial
ownership change would not be a Reorganization Event for Section 11(b)(2)(A)(ii)
or (iii) or the proviso in Section 11(b)(3)).

(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.

(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Board determines (except
to the extent specifically provided otherwise in an applicable Award agreement
or another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
(to the extent then exercisable) within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 11(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.

(B) Notwithstanding the terms of Section 11(b)(2)(A), in the case of outstanding
Restricted Stock Units that are subject to Section 409A of the Code: (i) if the
applicable Restricted Stock Unit agreement provides that the Restricted Stock
Units shall be settled upon a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i), and the Reorganization Event
constitutes such a “change in control event,” then no assumption or substitution
shall be permitted pursuant to Section 11(b)(2)(A)(i) and the Restricted Stock
Units shall instead be settled in accordance with the terms of the applicable
Restricted Stock Unit agreement; and (ii) the Board may only undertake the
actions set forth in clauses (iii), (iv) or (v) of Section 11(b)(2)(A) if the
Reorganization Event constitutes a “change in control event” as defined under
Treasury Regulation Section 1.409A-3(i)(5)(i) and such action

 

-9-



--------------------------------------------------------------------------------

is permitted or required by Section 409A of the Code; if the Reorganization
Event is not a “change in control event” as so defined or such action is not
permitted or required by Section 409A of the Code, and the acquiring or
succeeding corporation does not assume or substitute the Restricted Stock Units
pursuant to clause (i) of Section 11(b)(2)(A), then the unvested Restricted
Stock Units shall terminate immediately prior to the consummation of the
Reorganization Event without any payment in exchange therefor.

(C) For purposes of Section 11(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock) less any applicable exercise
or measurement price; provided, however, that if the consideration received as a
result of the Reorganization Event is not solely common stock of the acquiring
or succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Awards or settlement of
Restricted Stock Units to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

(3) Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.

 

12. General Provisions Applicable to Awards.

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 12(a) shall be deemed to restrict a transfer to the Company.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

-10-



--------------------------------------------------------------------------------

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or, if the Company so
requires, at the same time as payment of the exercise or purchase price, unless
the Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

(f) Amendment of Award. Except as otherwise provided in Sections 5(i) and 7(f)
with respect to repricings, Section 10 with respect to Performance Awards, or
Section 13(d) with respect to actions requiring stockholder approval, the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option. The Participant’s consent to such action
shall be required unless (i) the Board determines that the action, taking into
account any related action, does not materially and adversely affect the
Participant’s rights under the Plan or (ii) the change is permitted under
Section 11.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations.

(h) Acceleration. Notwithstanding anything to the contrary in the Plan, the
Board may at any time provide that any Award shall become immediately
exercisable in whole or in part, free of some or all restrictions or conditions,
or otherwise realizable in whole or in part, as the case may be.

 

-11-



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan. The Plan shall become effective on the
Effective Date. No Awards shall be granted under the Plan after the expiration
of 10 years from May 20, 2014, but Awards previously granted may extend beyond
that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment in the manner required by
Section 162(m); (ii) no amendment that would require stockholder approval under
the rules of NASDAQ may be made effective unless and until the Company’s
stockholders approve such amendment; and (iii) if NASDAQ amends its corporate
governance rules so that such rules no longer require stockholder approval of
material amendments to equity compensation plans, then, from and after the
effective date of such amendment to the NASDAQ rules, no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 4(a)(4) or 11), (B) expanding the types of Awards that
may be granted under the Plan, or (C) materially expanding the class of
participants eligible to participate in the Plan shall be effective unless and
until the Company’s stockholders approve such amendment. In addition, if at any
time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 13(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely affect the rights of Participants under the
Plan.

(e) Authorization of Sub-Plans for Grants to non-U.S. Employees. The Board may
from time to time establish one or more sub-plans under the Plan for purposes of
satisfying applicable securities, tax or other laws of various jurisdictions.
The Board shall establish such sub-plans by adopting supplements to the Plan
containing (i) such limitations on the Board’s discretion under the Plan as the
Board deems necessary or desirable or (ii) such additional terms and conditions
not otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

(f) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent any portion of
any payment, compensation or other benefit provided to a Participant in
connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant (through accepting
the Award) agrees that he or she is bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Section 409A of

 

-12-



--------------------------------------------------------------------------------

the Code) (the “New Payment Date”), except as Section 409A of the Code may then
permit. The aggregate of any payments that otherwise would have been paid to the
Participant during the period between the date of separation from service and
the New Payment Date shall be paid to the Participant in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original
schedule. The Company makes no representations or warranty and shall have no
liability to the Participant or any other person if any provisions of or
payments, compensation or other benefits under the Plan are determined to
constitute nonqualified deferred compensation subject to Section 409A of the
Code but do not to satisfy the conditions of that section.

(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

(h) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

Approved by the Company’s Board of Directors on April 11, 2014.

Approved by the Company’s stockholders on May 20, 2014.

 

-13-